 Case: 4:18-cv-01701-AGF Doc. #: 45 Filed: 07/21/21 Page: 1 of 3 PageID #: 227




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

PAMELA BUTLER,                               )
                                             )
            Plaintiffs,                      )
                                             )
      vs.                                    )          Case No. 4:18-cv-01701-AGF
                                             )
MALLINCKRODT LLC, et al.,                    )          Lead Case
                                             )
            Defendants.                      )


            CASE MANAGEMENT ORDER NO. 3 REGARDING
       BUTLER v. MALLINCKRODT LLC, NO. 4:18-CV-01701-AGF, ET AL.

       In accordance with the parties’ joint status report (ECF No. 43) and for the reasons

discussed during the status conference held on July 21, 2021,

       IT IS HEREBY ORDERED that the following amended schedule shall apply in

these cases:

            1.   On or before August 20, 2021, the parties shall file a joint notice
listing by ECF No. those Orders from McClurg et al v. Mallinckrodt, LLC et al., 4:12-
cv-00361-AGF that are most material to these four consolidated cases, so that such
Orders may be separately docketed in this Lead Case.

          2.       The parties shall make all disclosures required by Rule 26(a)(1), Fed.
R. Civ. P., no later than August 20, 2021.

            3.     Absent leave of this Court, Plaintiffs may not take an additional
deposition of a corporate representative of Defendant Mallinckrodt, LLC under Rule
30(b)(6), Fed. R. Civ. P., regarding topics previously noticed by or known to the parties
in the cases consolidated under McClurg et al v. Mallinckrodt, LLC et al., 4:12-cv-
00361-AGF. If Plaintiffs wish to take such a deposition, they may file a motion for leave
to do so, citing any relevant authority on which Plaintiffs rely.
 Case: 4:18-cv-01701-AGF Doc. #: 45 Filed: 07/21/21 Page: 2 of 3 PageID #: 228




         4.         Following the exchange of Rule 26(a)(1) disclosures, the parties shall
promptly meet and confer and shall, no later than September 20, 2021, file a joint notice
listing all outstanding individual discovery and a schedule for completing such discovery
or, if the parties agree, a joint statement indicating that the parties which to delay such
individual discovery until after the resolution of common issues.

         5.        Any motions related to Daubert must be filed on or before August 18,
2021. Responses shall be filed no later than 28 days of any motions, and any reply shall
be filed within 14 days of any response. Daubert motions and responses thereto may be
up to 25 pages in length.

         6.        The Court will set a deadline for dispositive motions at a later date,
after determining the schedule for individual discovery. After the Court rules on
dispositive motions on common issues, it will transfer any remaining cases back to the
original judge(s) for dispositive motions on individual issues and/or for trial.

       IT IS FURTHER ORDERED that the next status conference with respect to

these cases shall take place on Thursday, October 21, 2021 at 2:00 p.m. The status

conference will take place by Zoom. Hearing participants are directed to use the

following Zoom log in information: Meeting ID: 161 444 0464; Password: 973200.

Members of the general public who wish to listen to the hearing are directed to call 1-

669-254-5252; Meeting ID: 161 444 0464. All participants are directed to add their name

(right click and select Rename) to their profile upon entering the Zoom hearing. Non-case

participants must remain muted throughout the entire proceedings. Pursuant to Local

Rule 13.02, all means of photographing, recording, broadcasting, and televising are

prohibited in any courtroom, and in areas adjacent to any courtroom, except when

authorized by the presiding judge. This includes proceedings ordered by the Court to be

conducted by phone or video.

       IT IS FURTHER ORDERED that, no later than seven days before the next


                                              2
 Case: 4:18-cv-01701-AGF Doc. #: 45 Filed: 07/21/21 Page: 3 of 3 PageID #: 229




status conference, lead counsel shall file a joint status report setting out the topics that the

parties wish to address during the conference.




                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE
Dated this 21st day of July, 2021.




                                               3
